Case 18-53572-pmb       Doc 45    Filed 05/05/20 Entered 05/05/20 14:47:58            Desc Main
                                  Document Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: May 5, 2020
                                                        _____________________________________
                                                                      Paul Baisier
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISON

   IN RE:

   KENNETH GREGORY COOK                         :      CHAPTER 13
                                                :
                  Debtor.                       :      CASE NO.: 18-53572-PMB


    ORDER GRANTING DEBTOR’S MOTION TO SUSPEND PLAN PAYMENTS
                   FOR MAY, JUNE AND JULY 2020

            This matter arose upon Debtor’s “Motion to Suspend Plan Payments for May,

   June and July 2020” (“Motion”), filed in the above-styled Chapter 13 case on March 24,

   2020 (Docket Entry No. 43). The Hearing was held on April 30, 2020. The Motion

   seeks to suspend Debtor’s Chapter 13 plan payments for the months of May, June and

   July 2020, with a matching reduction in Plan base. The Chapter 13 Trustee did not

   oppose the Motion and no appearances were made by any other party in interest. After

   review of the record and the pleadings in this case and for good cause shown, it is hereby
Case 18-53572-pmb       Doc 45     Filed 05/05/20 Entered 05/05/20 14:47:58   Desc Main
                                   Document Page 2 of 3



          ORDERED that Debtor’s Motion is GRANTED the payments for May, June

   and July 2020 are suspended. Debtor shall resume the Chapter 13 Plan payments in

   August, 2020, at which time Debtor shall amend Schedules I and J and modify the

   Chapter 13 plan to cure terms, if necessary. It is further

          ORDERED that the Plan base is not reduced.




                                     END OF DOCUMENT



   PREPARED BY:

   /s/__________________
   Howard P. Slomka, Esq.
   GA Bar No. 652875
   Slipakoff & Slomka, PC
   3350 Riverwood Pkwy
   Suite 2100
   Atlanta, GA 30339
   Attorney for Debtor


   No Opposition:

   /s/__________________
   Kelsey A. Makeever, Esq.
   Georgia Bar No. 371499
   Melissa J. Davey
   Chapter 13 Trustee
   260 Peachtree Street, N.E.
   Suite 200
   Atlanta, GA 30303
   Attorney for Chapter 13 Trustee
Case 18-53572-pmb       Doc 45   Filed 05/05/20 Entered 05/05/20 14:47:58   Desc Main
                                 Document Page 3 of 3



                                  DISTRIBUTION LIST

Melissa J. Davey
Chapter 13 Trustee
260 Peachtree Street, N.E.
Suite 200
Atlanta, GA 30303

Kenneth Gregory Cook
5771 Southland Walk
Stone Mountain, GA 30087



ALL PARTIES ON THE MAILING MATRIX
